 


110 HR 1342 IH: Secure Entry Act
U.S. House of Representatives
2007-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 1342 
IN THE HOUSE OF REPRESENTATIVES 
 
March 6, 2007 
Mr. Gingrey introduced the following bill; which was referred to the Committee on the Judiciary 
 
A BILL 
To suspend the visa waiver program until certain entry-exit control requirements are met, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Secure Entry Act. 
2.Suspension of visa waiver program 
(a)In generalNotwithstanding any other provision of law, the visa waiver program established under section 217 of the Immigration and Nationality Act (8 U.S.C. 1187) is hereby suspended until such time as the Secretary of Homeland Security determines and certifies to Congress that— 
(1)the automated entry-exit control system authorized under section 110 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1221 note) is fully implemented and functional; 
(2)all United States ports of entry have functional biometric machine readers; and 
(3)all nonimmigrants, including Border Crossing Card holders, are processed through the automated entry-exit control system. 
(b)RepealSubparagraph (B) of section 217(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1187(a)(3)) is hereby repealed. 
 
